Citation Nr: 0124268	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment of improved death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964 and from September 1964 to February 1971.  He died in 
February 1992.  The appellant is his widow and the custodian 
of his surviving child.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 decision of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).

The Board remanded the case in January 2000 for additional 
development of the record.  The requested development has 
been accomplished.


FINDINGS OF FACT

1.  In March 1997, the appellant submitted an application for 
VA improved death pension benefits on behalf of the surviving 
child of the veteran.

2.  The appellant's application submitted in March 1997 
reveals total countable annual income of the surviving child 
consisting of Social Security benefits in the amount of 
$4,404 yearly, which exceeded the applicable income 
limitation for a surviving child for the purposes of improved 
death pension benefits.


CONCLUSION OF LAW

The countable annualized income of the surviving child of the 
veteran exceeds the income limitations for payment of 
improved death pension benefits based on an application 
submitted in March 1997.  38 U.S.C.A. § 1542 (West 1991); 
38 C.F.R. §§ 3.3, 3.24, 3.272, 3.273 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 
45620 (August 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) (VCAA).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of that the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  However, 
after examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim have been 
properly developed.  VA's statutory duty to inform and assist 
the appellant in the development of her claim has been 
satisfied under the circumstances presented in this case.  
The appellant has been specifically notified concerning what 
type of evidence is necessary with respect to her claim.  She 
was notified in the August 1997 decision denying her claim, 
the November 1998 statement of the case (SOC), June 2001 
supplemental statement of the case (SSOC), and associated 
notice letters of the evidence needed to substantiate her 
claim.  The discussions in these documents informed her of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  Further, 
there is no indication of any additional records that the RO 
failed to obtain.  In July 2001, the appellant submitted a 
statement indicating that she had stated her case completely 
and had nothing further to submit in connection with her 
appeal.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The veteran had more than 90 days of wartime service.  In 
March 1997, the appellant submitted a claim for VA death 
pension benefits as custodian for the surviving child of the 
veteran.  She indicated on the claim that the surviving child 
was in receipt of monthly income Social Security benefits of 
$367 per month.  Attached to that application was an February 
1997 statement from the Social Security Administration (SSA) 
indicating that the surviving child was entitled to gross 
monthly benefits in the amount of $373 effective in February 
1996 and $384 effective in December 1996.

By letter dated in August 1997, the RO notified the appellant 
that the claim for death pension benefits filed on behalf of 
the surviving child of the veteran was denied because her 
annual income from SSA in the amount of $4,404 exceeded the 
maximum annual pension rate of $1,445 for a child.   

Improved death pension under Public Law 95-588 is the benefit 
payable by VA to a veteran's surviving spouse or child 
because of a veteran's nonservice-connected death.  Basic 
entitlement exists if, among other things, the surviving 
spouse or child meets the applicable net worth requirements 
and has an annual income not in excess of the applicable 
maximum pension rate.  38 U.S.C.A. § 1542 (West 1991); 
38 C.F.R. §§ 3.3, 3.23.

For the purpose of determining entitlement to VA improved 
pension benefits, the monthly rate of pension payable to a 
beneficiary is computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's 
countable income on the effective date of entitlement and 
dividing the remainder by twelve (12).  38 C.F.R. § 3.273(a).

Improved death pension shall be paid to a child in the 
custody of a person legally responsible for the child's 
support at an annual rate equal to the difference between the 
rate for a surviving spouse and one child under 38 C.F.R. § 
3.23(a)(5) of this part and the sum of the annual income of 
such child and the annual income of such person or the 
maximum annual pension rate under paragraph (b) of this 
section.

Unreimbursed amounts paid by a child for medical expenses of 
himself, his parents and his brothers and sisters will be 
excluded from countable income to the extent that such 
amounts exceed 5 percent of the maximum annual pension rate 
or rates payable to the child during the 12-month 
annualization period in which the medical expenses were paid. 
38 C.F.R. § 3.272(g)(3).  In the case of a child, any current 
work income received during the year is excluded from 
countable income to the extent that the total amount of such 
income does not exceed an amount equal to the sum of the 
lowest amount of gross income for which a Federal Income Tax 
Return must be filed and, if a child is pursuing a course of 
secondary education or vocational rehabilitation or training, 
the amount paid by the child for those educational expenses 
including the amount paid for tuition, fees, books and 
materials. 38 C.F.R. § 3.272(j).

The rate of death pension benefits is published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations (title 38, Code of Federal 
Regulations). 38 C.F.R. § 3.21 (2001).  Under those 
provisions, the maximum allowable annualized income for a 
surviving child effective December 1, 1996, was $1,445 and 
effective December 1, 1997, was $1,476.

After a full review of the record, the Board concludes that 
the appellant's claim must be denied.  The appellant's 
application for death pension benefits on behalf of the 
veteran's surviving child, received in March 1997, shows that 
the surviving child was in receipt of SSA benefits in the 
total monthly amount of $367.  This results in an annual 
income of $4,404, which is excessive for purposes of 
receiving improved death benefits.  There is no evidence of 
any applicable exclusions from income which would reduce the 
countable income to an amount under the maximum.  While the 
Board can certainly empathize with any financial difficulty 
the surviving child may experience, such a matter would not 
provide a basis for an allowance of the benefit sought on 
appeal.  Accordingly, entitlement to nonservice-connected 
improved death pension benefits based on the application of 
March 1997 is precluded by law and the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1997).


ORDER

The appellant's claim for improved death pension benefits on 
behalf of the veteran's surviving child is denied.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

